Citation Nr: 0719829	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right femur fracture with right knee disability and 
degenerative joint disease (DJD), which is currently rated as 
30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to March 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted an increased rating of 30 percent for 
residuals of a right femur fracture with right knee 
disability and DJD effective August 23, 2001; and a September 
2002 rating decision which denied entitlement to individual 
unemployability.

In the substantive appeal dated April 2004, the veteran 
appeared to claim service connection for a right hip 
condition, as secondary to the service-connected right femur 
fracture.  As this claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's current residuals of a right femur fracture, with 
right knee disability and DJD, are manifested by no more than 
malunion of the femur with marked knee or hip disability.

2.  The veteran has a single service-connected disability, 
residuals of a right femur fracture with right knee 
disability and DJD, which has been rated as 30 percent 
disabling since August 23, 2001.  His service-connected 
disability is not shown to be of such severity so as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a right femur fracture with right 
knee disability and DJD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5255 (2006).

2.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2003, which for the 
first time informed the veteran of the information and 
evidence required to substantiate both claims and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letter did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claims and to ensure that VA receive 
any evidence that would support the claims.  Logically, this 
would include any evidence in his possession.  It is noted 
that the veteran indicated to VA in a statement dated in 
January 2005 that he had no additional evidence to submit and 
waived the 60-day waiting period for the case to be forwarded 
to the Board.  Accordingly, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2005 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code.  However, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.4 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2006).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The veteran's right femur disability has been rated as 30 
percent disabling under DC 5255.  Under this diagnostic code, 
a 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
warranted for either fracture of the surgical neck of the 
femur with false joint, or for fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with the aid of a brace.  
Finally, assignment of an 80 percent rating is warranted for 
a spiral or oblique fracture of the shaft or anatomical neck 
of the femur, with nonunion, and loose motion.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected residuals of a 
right femur fracture with right knee disability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2006).

Potentially applicable diagnostic codes include DCs 5256 
(ankylosis of the knee), and 5262 (impairment of the tibia 
and fibula), but are not applicable in this instance, as the 
competent medical evidence does not show that the veteran has 
ankylosis of the knee or impairment of the tibia and fibula.  
While the competent medical evidence includes a diagnosis of 
post-traumatic arthritis of the right knee, DC 5010 
(traumatic arthritis) is not applicable as it does not 
provide for a rating in excess of 20 percent.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  However, DC 5260 does 
not provide for a rating in excess of 30 percent.  Under DC 
5261, a 30 percent rating is warranted for extension limited 
to 20 degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  However, as the 
competent medical evidence shows a range of motion in the 
right leg of minus 5 to 120 degrees, an increased rating 
under DC 5261 is not warranted.  Nor does the evidence show 
that the disability limits thigh movement (Diagnostic Codes 
5251-5253).

Based on a thorough review of the record, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for residuals of a right 
femur with right knee disability and DJD.

In February 2001, the veteran presented to VA with complaints 
of right hip and right knee pain of six months in duration.  
The veteran complained of increased pain and required use of 
a cane to ambulate.  An x-ray examination of the right knee 
revealed mild to slightly moderate degenerative changes.  An 
x-ray examination of the bilateral hips revealed a probable 
old healed fracture and mild degenerative changes 
bilaterally.

A May 2001 treatment note states that the veteran had right 
hip and knee pain with cramps in the "MSLS" right leg.  He 
was to continue taking acetaminophen and, for muscle spasms, 
Flexeril.  His condition was assessed as degenerative disease 
of the right hip and knee.  An August 2001 treatment note 
shows complaints of hip pain over the trochanteric area and 
states that the veteran was using a crutch on the right side.  
A physical examination showed valgus alignment of the right 
knee with no effusion.  The ligaments were stable.  Hip 
rotation caused no pain.  There was mild tenderness over the 
trochanter.  An x-ray of the right knee showed degenerative 
changes mainly in the lateral compartment, and an old femur 
fracture on the AP pelvis.  The veteran was diagnosed with 
right knee post-traumatic arthritis and right hip bursitis.  
The physician recommended an injection for the right knee 
which the veteran declined.

In March 2002, the veteran was afforded a VA bones 
examination.  He then complained of right knee swelling that 
prohibited him from bending and driving.  He presented with a 
crutch that he used over the past nine years.  On 
examination, there was 2/4 swelling of the right knee 
compared to the left.  There was a one inch circular scar 
present over the medial side of the right knee in the distal 
right above the joint where the K-wire was in to hold the 
fracture in place.  Range of motion was from minus 5 to 120 
degrees.  There was pain on palpitation both over the medial 
joint line and lateral joint line.  External rotation of the 
leg with knee flex elicited a loud click in the knee.  An x-
ray of the right femur and right knee showed a healed 
fracture of the proximal right femur, which appeared to be in 
good alignment.  Further examination of the right knee 
revealed complete loss of the articular cartilage base of the 
lateral compartment with narrowing of the medial joint line.  
There was associated peripheral spurring.  The impression was 
a healed fracture of the right femur.  The examiner noted 
that treatment of the veteran's condition consisted of 
traction for three to four months and opined that patients 
that have this treatment end up with a stiff and degenerative 
knee.  The examiner further opined that there was evidence of 
severe degenerative arthritis of the right knee and that a 
total knee replacement may be needed in the future.  The 
examiner restricted the veteran from squatting, climbing, 
lifting over 20 pounds, and stooping or kneeling.

In February 2004, the veteran presented for treatment of 
right knee pain and discomfort in the right lateral thigh.  
An examination showed moderate effusion in the knee and an x-
ray showed some worsening of the post-traumatic degenerative 
disease in the lateral compartment.  Hip films were normal.  
There was tenderness over the trochanter on the right.  The 
physician again recommended a right knee injection which the 
veteran declined.  In February 2004, an x-ray examination of 
the right knee showed minimal to moderate changes of 
osteoarthritis.  In addition, there was some osteoporosis 
present.  An x-ray examination of the right hip showed 
deformity of the right femur.  The hip joints were relatively 
normal with only minimal changes of osteoarthritis.  The 
impression was an old injury to the right humerus; 
osteoarthritis in both hips-minimal.   In November 2004, 
there was no evidence of effusion.

The Board finds that a rating in excess of 30 percent for 
residuals of a right femur fracture with right knee 
disability and DJD, is not warranted.  In the March 2002 VA 
examination, an x-ray of the right femur and right knee 
showed a healed fracture of the proximal right femur, which 
appeared to be in good alignment.  Flexion was from minus 5 
to 120 degrees.  The competent medical evidence does not show 
fracture of the surgical neck of the femur with false joint; 
or a fractured shaft or anatomical neck with nonunion, 
without loose motion, or weight bearing preserved with aid of 
a brace.  

The Board acknowledges the veteran's complaints of severe 
right knee pain.  However, while the VA examiner noted pain 
on palpitation over the medial joint line and lateral joint 
line, range of motion was from minus 5 to 120 degrees.  Even 
though the veteran complained of occasional right knee 
swelling, there is no evidence which suggests, that, on 
repetitive use, his right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 10 degrees extension or 45 degrees 
flexion, and thus the requirements for a compensable rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the knee disability.  The 
competent medical evidence includes an x-ray examination of 
the right knee which showed arthritis.  In order to be 
eligible for a separate rating under Diagnostic Code 5003, 
the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Thus, as the veteran's right femur and 
knee disability have been rated under DC 5255 which 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted.  VAOPGCPREC 36-
97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).  Rating the 
same disability under both DCs would constitute pyramiding, 
which is prohibited.  38 C.F.R. § 4.14.

The Board notes that the March 2002 VA examination revealed 
that the veteran had a well-healed one inch circular surgical 
scar over the medial side of the right knee.  In general, 
evaluation of the same disability or the same manifestations 
of disability under multiple diagnoses (i.e., pyramiding) is 
to be avoided.  38 C.F.R. § 4.14 (2006).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban v. Brown, 6 
Vet. App.  259 (1994).  In this case, the competent medical 
evidence shows that the veteran's well-healed circular 
surgical scar does not result in any additional functional 
impairment and thus it does not warrant additional 
compensation.  38 C.F.R. § 4.118 (2006).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  The Schedule 
does provide for higher ratings for fracture of the femur 
shaft or anatomical neck with nonunion, without loose motion, 
weight bearing preserved with aid of a brace; or fracture of 
the surgical neck with false joint, which are not shown.

In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  In this case, the veteran's 30 percent schedular 
rating already contemplates impairment in earning capacity 
due to the service-connected disability.  38 C.F.R. § 4.1 
(2006).  While the veteran has stated that he has not worked 
in twenty years in the July 2002 claim for TDIU, the 
competent medical evidence does not show that the veteran has 
been unemployed solely as a result of his right femur and 
knee disability.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

The Board recognizes the veteran's own contention as to the 
severity of his disability.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertions 
do not constitute competent medical evidence in support of an 
increased rating for residuals of a right femur fracture with 
right knee disability and DJD.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2006), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).

The veteran in this case is currently rated 30 percent 
disabled due to residuals of a right femur fracture with 
right knee disability and DJD..  He has no other service-
connected disabilities.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  The rating board did not refer this 
case for extra-schedular consideration.

The Board concludes that referral was not warranted in this 
case.  The veteran stated in his TDIU claim form that he had 
not worked in twenty years, that he did not finish high 
school, and that he has limited skills.  The veteran stated 
that he last worked full-time on July 1, 1979, and that he 
became too disabled at that point to continue working.  
However, he reported that he did not receive disability 
retirement benefits and that he had not tried to obtain 
employment since he became too disabled to work.  He further 
reported that he did insulation work and that he now has to 
hold himself up with a crutch.  As a result, the residuals of 
the injury made it impossible for him to work as a laborer.  
He reported that he had no other skills which allow him to 
secure a job in construction or day labor.  He also reported 
that he had not had any education or training since he became 
too disabled to work.  

The claims file contains a statement from R. L. Anderson, 
M.D., dated in August 1978, which indicates that the veteran 
had deformities in his right femur and knee joint and that he 
complained of pain on long standing.  It was the physician's 
opinion that the veteran could not maintain gainful 
employment due to the service-connected disability.  

Upon VA examination in March 2002, the veteran's service-
connected disability was assessed and the examiner concluded 
that the veteran uses a crutch and is impaired from 
squatting, climbing, lifting over 20 pounds, and was not to 
stoop or kneel.  The examiner also stated that the veteran 
had evidence of severe degenerative arthritis of the right 
knee such that he might need a total knee replacement in the 
future.  The examiner in this case provided information 
concerning the veteran's physical limitations due to the 
service-connected disabilities, indicating that he recognized 
the veteran was impaired in his ability to work.  He did not, 
however, state that the veteran was totally impaired as a 
result thereof.

The issue then is whether the veteran's service connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU rating, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA 
has defined "substantially gainful employment" in the 
Adjudication and Procedural Manual as "employment at which 
nondisabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-1 MR IV.ii.2.F.24.d. 
(formerly Manual M21-1, Part VI, Section 7.09(7).

The Board concludes that this case does not present the 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation.  His 
service-connected disability affects his industrial 
capabilities to some degree, and this industrial impairment 
is contemplated in the schedular rating assigned, but the 
recent medical evidence does not show that he is unable to 
perform some type of substantially gainful employment 
specifically as a result of his disability.  The VA medical 
examination report contains specific information concerning 
the veteran's disability, including range of motion studies, 
physical examination of the leg, x-rays, and information 
concerning his specific limitations due to the service-
connected disability.  The August 1978 statement merely 
indicates that the veteran has a deformity of the right femur 
and knee joint and that the veteran complained of pain on 
standing.  This minimal information does not support the 
conclusion reached in that statement that the veteran cannot 
maintain gainful employment.  Therefore, the Board finds the 
VA examination report more probative on the issue.  

While the veteran claims that his service-connected 
disability resulted in him having to leave his job, he also 
reported that he did not receive disability retirement 
benefits.  There is no statement of record from his former 
employer to clarify whether he left his job due to disability 
or for other reasons.  While it is clear that the service-
connected disability may interfere with insulation work, the 
evidence does not show that it would prevent him from 
obtaining and sustaining work based on the results of the VA 
examination.  The Board does recognize that the veteran has 
not worked since 1979.  However, the Board also observes that 
the veteran has not attempted to find employment since that 
time, and he has also reported that he did not attempt to 
learn new skills. 

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for residuals of a right femur fracture 
with right knee disability and DJD, currently rated as 30 
percent disabling, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability, is denied.

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans AffairsDepartment of Veterans Affairs


